IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 97-60364
                          Summary Calendar
                       _____________________

SHAIKH MOHAMMAD MOHSIN,

                                                        Petitioner,

                              versus

IMMIGRATION AND NATURALIZATION
SERVICE,

                                                      Respondent.
_________________________________________________________________

              Petition for Review of an Order of the
                   Board of Immigration Appeals
                        BIA No. A29 491 421
_________________________________________________________________
                          October 26, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Shaikh Mohammad Mohsin has filed a petition for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

of the denial of his application for suspension of deportation.

Mohsin argues that the BIA erred in determining that he was not

entitled to suspension of deportation because he had been served

with an order to show cause prior to acquiring seven years of

physical presence in the United States.        Specifically, Mohsin


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
contends     that:    (1)   under    the    stop-time    rule   of   the   Illegal

Immigration Reform and Immigrant Responsibility Act (“IIRIRA”), as

amended by the Nicaraguan Adjustment and Central American Relief

Act (“NACARA”), the service of an order to show cause does not

break physical presence in a suspension of deportation case and (2)

the application of the stop-time rule violates his constitutional

rights to procedural due process and equal protection of the laws.

See IIRIRA § 309(c)(5)(a); NACARA § 203(a)(1).

       This court reviews the BIA’s legal determinations de novo.

See Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).

Mohsin’s first argument was rejected in Ayoub v. INS, 222 F.3d 214,

215 (5th Cir. 2000), which held that the issuance of a show cause

order tolls     the    physical     presence    period    in    a   suspension   of

deportation case.           Mohsin’s due process argument was likewise

foreclosed by Gonzalez-Torres v. INS, 213 F.3d 899, 903 (5th Cir.

2000), in which this court “joined [its] sister courts in holding

that   the   application      of    the    IIRIRA’s   stop-time      provision   to

deportation proceedings pending at the time of the statute’s

enactment does not violate aliens’ due process rights.” See Appiah

v. INS, 202 F.3d 704, 708-10 (4th Cir. 2000); Tefel v. Reno, 180
F.3d 1286, 1301-02 (11th Cir. 1999).

       Mohsin’s equal protection argument is also without merit.

Although the Gonzalez-Torres court did not explicitly reject equal




                                           2
protection challenges to the stop-time rule, it approved of the

“cogent analyses” in two extra-circuit decisions that did reject

such challenges.   See 213 F.3d at 903; Appiah, 202 F.3d at 709-10;

Tefel, 180 F.3d at 1298.      Moreover, the Gonzalez-Torres court

acknowledged that there is a rational basis for the stop-time rule,

in that Congress’ purpose was to remove an alien’s incentive for

prolonging deportation proceedings in order to become eligible for

suspension of deportation. 213 F.3d at 903.     This “facially

legitimate and bona fide reason" suffices to demonstrate the lack

of merit in Mohsin’s equal protection claim, given “the need for

special judicial deference to congressional policy choices in the

immigration context.”    See Requena-Rodriguez v. Pasquarell, 190
F.3d 299, 308-09 (5th Cir. 1999) (internal quotation marks and

citation omitted).

     Mohsin’s petition for review is DENIED.




                                 3